DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,631,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,631,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,631,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,631,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
s 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,631,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,631,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,631,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,631,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,631,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,631,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
s 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,631,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,631,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,631,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No. 10,631,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,631,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,631,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
s 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 33 of U.S. Patent No. 10,631,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,631,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,631,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.
Claims 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,631,067. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader than the parent patent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-12, 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Relyea (US 2013/0344959) in view of Macrae (US 2005/0015803).

	Regarding claim 1, Relyea discloses A method for allowing users of mobile communication devices ([0047]) to view highlights of sporting events without having to watch the sporting events ([0069, 0070], figs. 11 and 12), the method comprising:
	Processing information regarding the highlights of the sporting events at a computing apparatus to determine that a highlight of a sporting event is to be conveyed to the mobile communication device (fig. 10, [0069-0071]); and
	transmitting data regarding the highlight of the sporting event to the mobile communication device over a wireless network in order to allow a user of the mobile communication device to view the highlight of the sporting event ([0069-0071, 0055], figs. 15-17).
	Causing the mobile communication device to process data conveying A/V content of the highlight of the sporting event to show the highlight of the sporting event ([0069-0071]).
	Relyea does not specifically disclose view highlights while the sporting events are occurring, transmitting during the sporting event.
	However, Macrae discloses view highlights while the sporting events are occurring, transmitting during the sporting event([0148, 155, 0138] alerts on specific events (ie scores) are sent in real-time, along with an option to select more options for the alerts including highlights).  It would have been obvious to incorporate the real-time highlights of Macrae into the system of Relyea in order to show users highlights of sports events in a prompt manner.
Regarding claim 2, Relyea in view of Macrae discloses wherein said transmitting the data regarding the highlight of the sporting event  is performed within two minutes from the highlight of the sporting event ([0148, 0155] of Macrae transmitted in real time).
Regarding claim 3, Relyea in view of Macrae  discloses wherein said transmitting  regarding the highlight of the sporting event  is performed within one minute from the highlight of the sporting event ([0148, 0155] of Macrae).
Regarding claim 4, Relyea in view of Macrae discloses wherein said transmitting regarding the highlight of the sporting event   is performed within thirty seconds from the highlight of the sporting event ([0148, 0155] of Macrae).
Regarding claim 5, Relyea discloses wherein the data regarding the highlight of the sporting event conveys a notification notifying the user of the highlight of the sporting event and actionable by the user to view the highlight of the sporting event ([0046-0047], [0070-0071]).
Regarding claim 6, Relyea discloses wherein the notification comprises a push notification on an app on the mobile communication device including a graphical element actionable by the user to view the highlight of the sporting event ([0069-0071], figs. 11-12).
Regarding claim 7, Relyea discloses receiving an indication of the user acting on the notification to indicate a desire to view the highlight of the sporting event, wherein said  causing is performed in response to the indication of the user acting on the notification ([0046-0047, 0069-0071], figs. 11-12).
Regarding claim 8, Relyea discloses wherein said causing comprises transmitting the data conveying A/V content of the highlight of the sporting event to the mobile communication device over the  wireless network([0069-0071], figs.11-12).
Regarding claim 9, Relyea discloses wherein the data regarding the highlight of the sporting event comprises the data conveying A/V content of the highlight of the sporting event (figs. 11-12, [0069-0071]).
Regarding claim 10, Relyea discloses wherein a duration of the highlight of the sporting event is no more than one minute ([0042-0044]).
Regarding claim 11, Relyea discloses wherein said processing comprises consulting a database comprising information identifying the mobile communication device and information indicative of a type of highlight to be conveyed to the mobile communication device ([0047]).
Regarding claim 12, Relyea discloses wherein the type of highlight to be conveyed to the mobile communication device is a scoring play ([0050]).
Regarding claim 16, Relyea in view of Macrae discloses wherein the sporting events are in a plurality of different sports ([0072, 0045, 0054], fig. 12 of Relyea, [0147-0148] of Macrae).
Regarding claim 17, see the rejection of claim 1.



Claim s 13, 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Relyea (US 2013/0344959) in view of Macrae (US 2005/0015803) in view of Seyller (US 2015/0026718).

Regarding claim 13, Relyea discloses highlight of the sporting event ([0069-0071]).  
Relyea in view of Macrae does not specifically disclose transmitting data conveying an advertisement to the mobile communication device in association with a sporting event.
However, Seyller discloses transmitting data conveying an advertisement to the mobile communication device in association with a sporting event ([0036-0037], fig. 8).  It would have been obvious to incorporate the ads of Seyller into the system of Relyea in view of Macrae in order to take advantage of marketing opportunities to present customized ads to a viewer during presentation of sports.
Regarding claim 14, Relyea in view of Macrae in view of Seyller discloses  wherein the data conveying the advertisement is transmitted such that the advertisement is presented on the mobile communication device before the mobile communication device shows the highlight of the sporting event ([0036-0037] of Seyller, [0069-0071] of Relyea).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MICHAEL H HONG/               Primary Examiner, Art Unit 2426